United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1165
                                     ___________

Vincent Fast Horse,                     *
                                        *
            Plaintiff-Appellant,        *
                                        *
      v.                                *
                                        * Appeal from the United States
Russell Waterbury, Deputy Sheriff,      * District Court for the District
Bennett County;                         * of South Dakota.
                                        *
            Defendant-Appellee,         *      [UNPUBLISHED]
                                        *
Cecelia Tallman, former dispatcher,     *
Bennett County,                         *
                                        *
            Defendant.                  *
                                   ___________

                              Submitted: June 19, 2000

                                   Filed: June 29, 2000
                                    ___________

Before WOLLMAN, Chief Judge, FAGG, and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

       Vincent Fast Horse sued Bennett County Deputy Russell Waterbury for violation
of his civil rights under 42 U.S.C. § 1983 during and after Fast Horse's arrest for rape.
The district court granted Waterbury's motion for summary judgment and Fast Horse
appeals. Waterbury's use of mace to restrain Fast Horse, who was caught in the act of
raping and beating his victim, see Jones v. Shields, 207 F.3d 491, 496 (8th Cir. 2000),
Waterbury's failure to anticipate a physical attack on Fast Horse by his victim's friend
as he knelt cuffed on the ground, see Mooreman v. Sargent, 991 F.2d 472, 474 (8th Cir.
1993), and Waterbury's conduct in taking Fast Horse's clothes for evidence in the rape
and leaving Fast Horse naked in his cell for 30-45 minutes, see Key v. McKinney, 176
F.3d 1083, 1086 (8th Cir. 1999), did not violate any of Fast Horse's constitutional
rights. We thus conclude that the district court properly granted Waterbury summary
judgment and we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-